PER CURIAM.
AYe agree with the court below that the alleged libelous matter set forth in the first cause of action in the complaint does npt charge the corporation plaintiff with any corrupt, dishonest, or dishonerable business conduct, and is exclusively an attack upon the public printer of the United States concerning his administration of the government printing office. As this count does not contain any averment of special damages, the defamatory statements respecting the quality or value of the plaintiff’s machines do not constitute a sufficient cause of action. Inasmuch as the same defamatory statements are set forth in the second cause of action, together with an averment of special damages, a sufficient cause of action would be stated, were it not that the special damages are alleged to consist only in the expenses incurred by the plaintiff in appearing at a hearing before a commission, which was appointed by the President to investigate the matters charged against the public printer. If it should he conceded that the investigation by the commission followed as a direct and ordinary consequence of the attack against the public printer, the special damages stated were not incurred as a direct or necessary consequence thereof. The plaintiff was under no legal obligation to employ counsel and stenographers, or incur any other expense, in defending the public printer before the commission.
The demurrer was properly sustained by the court below, and the judgment is affirmed.